 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

AVIDBANK

 

and

 

NTN BUZZTIME, INC.

 

Dated as of September 28, 2018

 



 

 

 

Table of Contents

 

    Page       1. DEFINITIONS AND CONSTRUCTION 1   1.1 Definitions 1   1.2
Accounting Terms 6 2. LOAN AND TERMS OF PAYMENT 6   2.1 Credit Extensions 6  
2.2 Interest Rates, Payments, and Calculations 7   2.3 Crediting Payments 8  
2.4 Fees 8   2.5 Term 8 3. CONDITIONS PRECEDENT OF TERM LOAN 8   3.1 Conditions
Precedent to Term Loan 8 4. CREATION OF SECURITY INTEREST 9   4.1 Grant of
Security Interest 9   4.2 Perfection of Security Interest 9   4.3 Right to
Inspect 10 5. REPRESENTATIONS AND WARRANTIES 10   5.1 Due Organization and
Qualification 10   5.2 Due Authorization; No Conflict 10   5.3 Collateral 10  
5.4 Intellectual Property Collateral 11   5.5 Name; Location of Chief Executive
Office 11   5.6 Litigation 11   5.7 Accuracy of Financial Statements 11   5.8
Solvency, Payment of Debts 11   5.9 Compliance with Laws and Regulations 11  
5.10 Environmental Condition 11   5.11 Taxes 11   5.12 Subsidiaries 11   5.13
Government Consents 11   5.14 Material Adverse Effect 12   5.15 Inbound Licenses
12   5.16 Full Disclosure 12 6. AFFIRMATIVE COVENANTS 12   6.1 Good Standing and
Government Compliance 12   6.2 Financial Statements, Reports, Certificates 12  
6.3 Audit 13   6.4 Inventory; Returns 13

 



 

 

 

Table of Contents

(continued)

 

      Page           6.5 Taxes 13   6.6 Insurance 13   6.7 Primary Depository 14
  6.8 Financial Covenants 14   6.9 Registration of Intellectual Property Rights
14   6.10 Consent of Inbound Licensors 15   6.11 Creation/Acquisition of
Subsidiaries 15   6.12 Further Assurances 15 7. NEGATIVE COVENANTS 15   7.1
Dispositions 15   7.2 Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control 15  
7.3 Mergers or Acquisitions 16   7.4 Indebtedness 16   7.5 Encumbrances 16   7.6
Distributions 16   7.7 Investments 16   7.8 Transactions with Affiliates 16  
7.9 Subordinated Debt 17   7.10 Inventory and Equipment 17   7.11 No Investment
Company; Margin Regulation 17 8. EVENTS OF DEFAULT 17   8.1 Payment Default 17  
8.2 Covenant Default 17   8.3 Material Adverse Effect 17   8.4 Attachment 18  
8.5 Insolvency 18   8.6 Other Agreements 18   8.7 Subordinated Debt 18   8.8
Judgments 18   8.9 Misrepresentations 18   8.10 Guaranty 18 9. BANK’S RIGHTS AND
REMEDIES 18   9.1 Rights and Remedies 18   9.2 Power of Attorney 20   9.3
Accounts Collection 20   9.4 Bank Expenses 20   9.5 Bank’s Liability for
Collateral 20   9.6 No Obligation to Pursue Others 20   9.7 Remedies Cumulative
20   9.8 Demand; Protest 21

 



ii

 

 

Table of Contents

(continued)

 

    Page       10. NOTICES 21 11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL PREFERENCE. 21   11.1 Governing Law and Venue 21   11.2 JURY TRIAL
WAIVER 22   11.3 JUDICIAL REFERENCE PROVISION 22 12. GENERAL PROVISIONS 22  
12.1 Successors and Assigns 22   12.2 Indemnification 22   12.3 Time of Essence
22   12.4 Severability of Provisions 22   12.5 Correction of Loan Documents 22  
12.6 Amendments in Writing, Integration 22   12.7 Counterparts 23   12.8
Survival 23   12.9 Confidentiality 23   12.10 Patriot Act 23

 



EXHIBITS

 



  A - Collateral Description   B - Form of Compliance Certificate



 

DISCLOSURE SCHEDULES

 

Permitted Indebtedness

Permitted Investments

Permitted Liens

Prior Names (Section 5.5)

Litigation (Section 5.6)

Inbound Licenses (Section 5.15)

Inventory and Equipment (Section 7.10)

 



iii

 

 



This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of September 28,
2018, is entered into by and between AVIDBANK, a California banking corporation
(“Bank”), and NTN BUZZTIME, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will extend credit to Borrower and Borrower will repay amounts owing to Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses), incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of Borrower, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act) or a stockholder in Borrower as of the
Closing Date, directly or indirectly, of securities of Borrower, representing
more than fifty percent (50%) or more of the combined voting power of Borrower’s
then outstanding securities; provided, however, that a Change in Control shall
not include (i) any consolidation or merger effected exclusively to change the
domicile of Borrower, or (ii) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
Borrower or indebtedness of Borrower is cancelled or converted or a combination
thereof.

 

1

 



 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Commercial Code as amended or supplemented from time
to time.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit B, with appropriate insertions.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means the Term Loan or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Disclosure Schedules” means the schedule of exceptions attached hereto and
approved by Bank, if any.

 

“EBITDA” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, (a) Net Income,
plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of
Net Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) to the extent approved by Bank, other noncash expenses and
charges, plus (f) to the extent approved by Bank, other onetime charges, plus
(g) to the extent approved by Bank, any losses arising from the sale, exchange,
transfer or other disposition of assets not in the ordinary course of business.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

 

2

 



 

“Guaranties” means, collectively, any guaranty of the Obligations hereafter made
by any other Person in favor of Bank, and “Guaranty” means any such guaranty
individually.

 

“Guarantors” means, collectively, (i) each domestic Subsidiary of Borrower, and
(ii) any Person that guarantees Borrower’s payment and performance of the
Obligations pursuant to a Guaranty, and “Guarantor” means such Person
individually.

 

“IBM Indebtedness” means Indebtedness owing by Borrower to IBM Credit LLC or its
Affiliates (“IBM”), which Indebtedness is (i) unsecured or (ii) secured by
unperfected Liens (a) upon or in any Equipment acquired or held by Borrower or
any of its Subsidiaries to secure the purchase price of such Equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such Equipment, or (b) existing on such Equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including, without limitation,
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:. Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IP Security Agreement” means the Intellectual Property Security Agreement,
dated as of the Closing Date, by and between Borrower and Bank.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

3

 



 

“Liquidity” is, at any time, the aggregate amount of unrestricted cash held at
such time by Borrower in deposit accounts or securities accounts maintained with
Bank.

 

“Loan Documents” means, collectively, this Agreement, the Lockbox Agreement, any
Bank Services Agreement, any note or notes executed by Borrower, the IP Security
Agreement, the Guaranties and any other document, instrument or agreement
entered into in connection with this Agreement, all as amended or extended from
time to time.

 

“Lockbox Agreement” means the Lockbox Services Agreement, dated as of the
Closing Date, by and between Borrower and Bank.

 

“Material Collateral” means Collateral having a fair market value of at least
One Hundred Thousand Dollars ($100,000).

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or to otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.

 

“Maturity Date” means the fourth anniversary of the Closing Date.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement, the other Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, Bank Services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.

 

“Patents” means all patents, patent applications and like protections,
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Disclosure
Schedules, including the IBM Indebtedness, provided that (i) the aggregate
amount of the IBM Indebtedness shall not at any time on or prior to December 31,
2018, exceed the amount of such Indebtedness outstanding on the Closing Date and
(ii) the IBM Indebtedness is paid in full on or prior to December 31, 2018;

 

(c) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate at any given time;

 

4

 



 

(d) Subordinated Debt.

 

“Permitted Investment” means: Investments existing on the Closing Date disclosed
in the Disclosure Schedules;

 

(a) Investments existing on the Closing Date and disclosed in the Disclosure
Schedules;

 

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A 2 or P 2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank or
other financial institutions reasonably acceptable to Bank and (iv) Bank’s or
other financial institutions reasonably acceptable to Bank money market
accounts; and

 

(c) Repurchases of stock from current or former employees, contractors or
directors of Borrower under the terms of applicable repurchase agreements (i) in
an aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to the repurchases, or (ii) in any amount where
the consideration for the repurchase is the cancellation of indebtedness owed by
such employees, contractors or directors to Borrower regardless of whether an
Event of Default exists.

 

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Disclosure
Schedules and any Liens in favor of Bank;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;

 

(c) Liens (i) upon or in any equipment which was not financed by Bank acquired
or held by Borrower or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;

 

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; and

 

(e) Liens securing Subordinated Debt.

 

“Permitted Transfer” means the conveyance, sale, lease, sale-leaseback, transfer
or disposition by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business and other
licenses of property that may be exclusive in one or more respects but do not
result in a transfer of title to the underlying licensed property;

 

(c) Worn-out, surplus or obsolete Equipment;

 

(d) Permitted Liens and Permitted Investments; or

 

5

 



 

(e) Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000) during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, that appears in the
“Money Rates” section of the Wall Street Journal as the “prime rate,” whether or
not such announced rate is the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Chief Accounting Officer
or equivalent of Borrower.

 

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or any territory thereof, and (ii) one hundred
percent (100%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by Borrower in any Subsidiary or
Borrower which is an entity organized under the laws of the United States or any
territory thereof.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register (other than “intent to use” applications until a
verified statement of use is filed with respect to such application) and
registrations of the same and like protections, and the entire goodwill of the
business of Borrower connected with and symbolized by such trademarks.

 

1.2 Accounting Terms. Any accounting term not specifically defined herein shall
be construed in accordance with GAAP, and all financial covenant calculations
shall be made in accordance with GAAP. The term “financial statements” shall
include the accompanying notes and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1 Credit Extensions.

 

(a) Promise to Pay. Borrower hereby unconditionally promises to pay to the order
of Bank, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Bank to Borrower, together
with accrued and unpaid interest on the unpaid principal amount of such Credit
Extensions at the rates set forth herein, and all other Obligations owing by
Borrower to Bank, in each case as and when due in accordance with the terms
hereof.

 

(b) Term Loan.

 

(i) Funding. Subject to and upon the terms and conditions of this Agreement, on
the Closing Date Bank shall make one term loan to Borrower in the amount of Four
Million Dollars ($4,000,000) (the “Term Loan”), which amount shall be used to
repay Borrower’s outstanding obligations to East West Bank and to fund working
capital.

 

(ii) Principal Repayment. The Term Loan shall be repaid in forty-eight (48)
equal monthly installments of principal in the amount of Eighty-Three Thousand
Three Hundred Thirty-Three Dollars and Thirty-Three Cents ($83,333,33) plus
accrued but unpaid interest, commencing on the first Payment Date (as defined
below) and continuing on each Payment Date thereafter through the Maturity Date,
at which time all amounts owing under this Section 2.1(b) shall be immediately
due and payable. The Term Loan principal, once repaid, may not be reborrowed.

 

6

 



 

(iii) Prepayment. Borrower may prepay the Term Loan principal, in whole or in
part, from time to time, upon ten (10) days’ prior written notice to Bank. If
the prepayment occurs prior to the first (1st) anniversary of the Closing Date,
including as a result of acceleration of the Obligations due to an Event of
Default, Borrower shall pay a prepayment premium equal to one and three quarters
of one percent (1.75%) of the principal amount of the Term Loan principal
repaid. If the prepayment occurs on or after the first (1st) anniversary and
prior to the second (2nd) anniversary of the Closing Date, including as a result
of acceleration of the Obligations due to an Event of Default, Borrower shall
pay a prepayment premium equal to one percent (1.00%) of the principal amount of
the Term Loan principal repaid. If the prepayment occurs on or after the second
(2nd) anniversary, no prepayment premium shall be due and payable. The
prepayment of the Term Loan principal shall be accompanied by payment of the
interest accrued and unpaid on the principal prepaid. Partial prepayments of the
Term Loan principal shall be applied to the monthly installments of principal in
the inverse order of maturity.

 

2.2 Interest Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as set forth in Section 2.2(b), the Term Loan shall
bear interest, on the outstanding daily balance thereof at a variable rate per
annum equal to the Prime Rate plus one and three quarters of one percent
(1.75%).

 

(b) Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5.0%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 

(c) Payments. Interest hereunder shall be due and payable on the last Business
Day of each month during the term hereof (each a “Payment Date”), commencing on
October 31, 2018. Bank shall, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts.
Any interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder. All payments shall be free and clear of any taxes,
withholdings, duties, impositions or other charges, to the end that Bank will
receive the entire amount of any Obligations payable hereunder, regardless of
source of payment.

 

(d) Bancontrol Account. Borrower shall cause all account debtors to wire any
amounts, and make all other electronic payments, owing to Borrower to such
account (the “Bancontrol Account”) as Bank shall specify in writing. In
addition, Borrower shall, at its sole cost and expense, maintain a check scanner
and, no later than 5:00 p.m. Pacific Time on each Business Day, submit for
deposit into the Bancontrol Account all other payments, properly endorsed to the
order of Bank, received by Borrower from account debtors on the prior Business
Day. Borrower shall hold in trust for Bank all amounts that Borrower receives
until such amounts are transferred to the Bancontrol Account. So long as no
Event of Default has occurred and is continuing, two (2) Business Days after
clearance of any checks, Bank shall credit all amounts paid into the Bancontrol
Account to Borrower’s operating account; provided that upon the occurrence and
during the continuation of an Event of Default, Bank may apply all payments to
the Obligations in such order and manner as Bank may determine. Notwithstanding
the foregoing, at any time upon Bank’s written notice to Borrower (a “Cash
Dominion Notice”), which Cash Dominion Notice may be sent in Bank’s sole
discretion whether or not an Event of Default has occurred and is continuing,
Bank shall thereafter have the exclusive right to receive all payments from
account debtors. Upon and after receipt of a Cash Dominion Notice, Borrower
shall immediately notify, transfer and deliver to Bank all payments Borrower
receives. Thereafter, Borrower shall use the lockbox address as the remit to and
payment address for all of Borrower’s payments and it will be considered an
immediate Event of Default if the lockbox is not operational within 60 days of
the date of the Cash Dominion Notice.

 

(e) Changes in Prime Rate; Computation of Interest. If the Prime Rate is changed
from time to time hereafter, the applicable rate of interest hereunder shall be
increased or decreased, effective as of the day the Prime Rate is changed, by an
amount equal to such change in the Prime Rate. All interest chargeable under the
Loan Documents shall be computed on the basis of a three hundred sixty (360) day
year for the actual number of days elapsed.

 

7

 



 

2.3 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence of an
Event of Default, the receipt by Bank of any wire transfer of funds, check, or
other item of payment shall be immediately applied to conditionally reduce
Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2.4 Fees. Borrower shall pay to Bank the following:

 

(a) Total Facility Fee. On the Closing Date, a fee equal to Twenty Thousand
Dollars ($20,000) (i.e., one half of one percent (0.50%) of the Term Loan),
which shall be fully-earned and non-refundable; and

 

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses and, after the
Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

 

2.5 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.8, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations (other than
inchoate indemnification obligations) are outstanding.

 

3. CONDITIONS PRECEDENT OF TERM LOAN.

 

3.1 Conditions Precedent to Term Loan. The obligation of Bank to extend the Term
Loan is subject to the satisfaction of the following condition precedent:

 

(a) Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(i) this Agreement, duly executed by the parties hereto;

 

(ii) a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(iii) UCC National Form Financing Statement;

 

(iv) the IP Security Agreement;

 

(v) certificates of insurance naming Bank as loss payee on all property
insurance policies and as an additional insured on all liability insurance
policies;

 

(vi) payment of the fees and Bank Expenses then due specified in Section 2.4;

 

(vii) the Lockbox Agreement;

 

8

 



 

(viii) a pay-off letter from East West Bank; and

 

(ix) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

(b) the Bancontrol Account shall have established at Bank, and Borrower shall
have instructed its account debtors to make payments to such deposit account;

 

(c) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the Closing Date; provided,
however, that those representations and warranties expressly referring to
another date shall be true, correct and complete in all material respects as of
such other date. The making of the Term Loan shall be deemed to be a
representation and warranty by Borrower on the Closing Date as to the accuracy
of the facts referred to in this Section 3.1;

 

(d) no Event of Default shall have occurred and be continuing, or would exist
after giving effect to the Term Loan.; and

 

(e) in Bank’s sole discretion, there has not been any material impairment in the
Accounts, general affairs, management, results of operation, financial condition
or the prospect of repayment of the Obligations, or there has not been any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to Bank on August 21, 2018, and accepted by Bank.

 

4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure the prompt repayment of any and all Obligations
and to secure the prompt performance by Borrower of each of its covenants and
duties under the Loan Documents. Except as set forth in the Disclosure
Schedules, and subject only to Permitted Liens that may have priority by
operation of law, such security interest constitutes a valid, first-priority
security interest in all presently existing Collateral, and will constitute a
valid, first-priority security interest in later-acquired Collateral. Borrower
also hereby agrees not to sell, transfer, assign, mortgage, pledge, lease, grant
a security interest in, or encumber any of its Intellectual Property, except as
provided in this Agreement in connection with Permitted Liens and Permitted
Transfers. Following the payment in full in cash of the Obligations (other than
inchoate indemnification obligations) and the termination of Bank’s obligations
to make any Credit Extensions, Bank shall, at Borrower’s sole costs and expense,
and upon receipt of a written request from Borrower to do so, release its Liens
in the Collateral and the rights therein shall revert to Borrower.

 

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall from time to time endorse and deliver to Bank, at the request of Bank, all
Negotiable Collateral and other documents that Bank may reasonably request, in
form satisfactory to Bank, to perfect and continue perfected Bank’s security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents. Borrower shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement. Where material (as
determined by Bank) Collateral is in possession of a third party bailee,
Borrower shall take such steps as Bank reasonably requests for Bank to (i)
obtain an acknowledgment, in form and substance satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank, (ii)
obtain “control” of any Collateral consisting of investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such items and
the term “control” are defined in Division 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations (other than inchoate
indemnification obligations) are outstanding.

 

9

 



 

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior written notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral. Such inspection shall be subject
to the confidentiality provisions set forth in Section 12.9.

 

5. REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1 Due Organization and Qualification. Borrower is a corporation duly existing
under the laws of its state of incorporation and qualified and licensed to do
business in any state in which the conduct of its business or its ownership of
property requires that it be so qualified, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.

 

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.

 

5.3 Collateral.

 

(a) Borrower has rights in or the power to transfer the Collateral, and its
title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens.

 

(b) All Accounts are bona fide existing obligations. Other than with respect to
software subscription, maintenance and service contracts and other agreements
pursuant to which Borrower bills or invoices customers in advance, the property
or services giving rise to such Accounts have been delivered or rendered to the
account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor.

 

(c) All Inventory is in all material respects of good and merchantable quality,
free from all material defects, except for Inventory for which adequate reserves
have been made in accordance and as required by GAAP; provided, however, that
the Borrower does from time to time discover, in the ordinary course of its
business, Inventory that may be defective in one or more respects and generally
takes reserves for such Inventory within three months of such discovery.

 

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to third parties in the ordinary course of business and other licenses
of property that may be exclusive in one or more respects but do not result in a
transfer of title to the underlying licensed property. To the best of Borrower’s
knowledge, each of the material Copyrights, Trademarks and Patents (other than
pending applications) is valid and enforceable, and no part of any material
Intellectual Property Collateral has been judged invalid or unenforceable, in
whole or in part, and no claim has been made to Borrower that any part of the
Intellectual Property Collateral violates the rights of any third party except
to the extent such claim would not reasonably be expected to cause a Material
Adverse Effect. Except as set forth in the Schedule, Borrower’s rights as a
licensee of intellectual property do not give rise to more than five percent
(5%) of its gross revenue in any given month, including without limitation
revenue derived from the sale, licensing, rendering or disposition of any
product or service. Except as set forth in the Schedule, Borrower is not a party
to, or bound by, any agreement that restricts the grant by Borrower of a
security interest in Borrower’s rights under such agreement.

 

10

 



 

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Disclosure Schedules or as disclosed pursuant to Section 7.2, Borrower has not
done business under any name other than that specified on the signature page
hereof, and its exact legal name is as set forth in the first paragraph of this
Agreement. Except as disclosed to Bank pursuant to Section 7.2, the chief
executive office of Borrower is located in the Chief Executive Office State at
the address indicated in Section 10.

 

5.6 Litigation. Except as set forth in the Disclosure Schedules or as disclosed
pursuant to Section 6.2, there are no actions or proceedings pending by or
against Borrower or any Subsidiary before any court or administrative agency in
which a likely adverse decision would reasonably be expected to have a Material
Adverse Effect.

 

5.7 Accuracy of Financial Statements. All consolidated and consolidating
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present in all material respects Borrower’s financial
condition as of the date thereof and Borrower’s results of operations for the
period then ended. There has not been a material adverse change in the
consolidated or consolidating financial condition of Borrower since the date of
the most recent of such financial statements submitted to Bank.

 

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature.

 

5.9 Compliance with Laws and Regulations. Borrower has met the minimum funding
requirements of ERISA with respect to any employee benefit plans subject to
ERISA. No event has occurred resulting from Borrower’s failure to comply with
ERISA that is reasonably likely to result in Borrower’s incurring any liability
that could have a Material Adverse Effect. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940. Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower and each Subsidiary has complied in all material respects with all the
provisions of the Federal Fair Labor Standards Act. Borrower is in compliance
with all environmental laws, regulations and ordinances except where the failure
to comply is not reasonably likely to have a Material Adverse Effect. Borrower
has not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect. Borrower has filed or caused to be filed all tax returns required to be
filed, and has paid, or has made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.

 

5.10 Environmental Condition. Except as disclosed in the Schedule, none of
Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

 

5.11 Taxes. Borrower has filed or caused to be filed all tax returns required to
be filed, and has paid, or has made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.

 

5.12 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries.
Borrower does not own any stock, partnership interest or other equity securities
of any Person, except for Permitted Investments.

 

5.13 Government Consents. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of Borrower’s business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.

 

11

 



 

5.14 Material Adverse Effect. Since December 31, 2017, no Material Adverse
Effect has occurred.

 

5.15 Inbound Licenses. Except as disclosed on the Disclosure Schedules or as
disclosed pursuant to Section 6.9, Borrower is not a party to, nor is bound by,
any license or other agreement that is material to Borrower’s business (other
than over-the-counter software, open-source software, and other software that is
commercially available to the public) which prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property (other than to the extent that any
such prohibition would be rendered ineffective pursuant to Sections 9406, 9407,
9408 or 9409 of the Code or any other applicable law or principles of equity).

 

5.16 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

6. AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations
(other than inchoate indemnification obligations), and for so long as Bank may
have any commitment to make a Credit Extension hereunder, Borrower shall do all
of the following:

 

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in its
jurisdiction of incorporation, shall maintain qualification and good standing in
each other jurisdiction in which the failure to so qualify could have a Material
Adverse Effect, and shall furnish to Bank the organizational identification
number issued to Borrower by the authorities of the Borrower State. Borrower
shall meet, and shall cause each Subsidiary to meet, the minimum funding
requirements of ERISA with respect to any employee benefit plans subject to
ERISA. Borrower shall comply in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required thereunder where the failure to do so could have a Material Adverse
Effect. Borrower shall comply, and shall cause each Subsidiary to comply, with
all statutes, laws, ordinances and government rules and regulations to which it
is subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Borrower shall deliver to Bank: (i) as soon as available, but in any event
within thirty (30) days after the end of each calendar month, a company-prepared
balance sheet, income statement, and cash flow statement covering Borrower’s
operations during such period, in a form reasonably acceptable to Bank and
certified by a Responsible Officer; (ii) as soon as available, but in any event
within the earlier of one hundred twenty (120) days after the end of Borrower’s
fiscal year or the filing of the Securities and Exchange Commission, audited
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified (except with respect to a
going concern clause specifying the need for future equity financings) or
otherwise consented to in writing by Bank on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) as soon as available, but in any event not later than February 15 of each
calendar year, Borrower’s financial and business projections and budget,
presented in a month-by-month format, for such year (the “Annual Budget”), with
written certification signed by a Responsible Officer of approval thereof by
Borrower’s board of directors; and (iv) as soon as available, but in any event
not later than fifteen (15) days prior to the commencement of each calendar
year, a draft of the Annual Budget for such year.

 

12

 



 

(b) Within thirty (30) days after the end of each month, Borrower shall deliver
to Bank with the monthly financial statements a Compliance Certificate certified
as of the last day of the applicable month and signed by a Responsible Officer
in substantially the form of Exhibit B hereto.

 

(c) Borrower shall deliver to Bank: (i) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against Borrower or any
Subsidiary that could reasonably be expected to result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000) or more;
(ii) promptly upon receipt, each management letter prepared by Borrower’s
independent certified public accounting firm regarding Borrower’s management
control systems; (iii) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time; and (iv) within the
time periods prescribed by Section 6.8(b), a report signed by Borrower, in form
reasonably acceptable to Bank, listing any applications or registrations that
Borrower has made or filed in respect of any Patents, Copyrights or Trademarks
and the status of any outstanding applications or registrations, as well as any
material change in Borrower’s Patents, Copyrights or Trademarks, including, but
not limited to, any subsequent ownership right of Borrower in or to any
Trademark, Patent or Copyright not previously identified to Bank.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.

 

6.3 Audit. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrowers expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.

 

6.4 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims, where the return, recovery, dispute or claim
involves more than One Hundred Thousand Dollars ($100,000).

 

6.5 Taxes. Borrower shall make and cause each Subsidiary to make, due and timely
payment or deposit of all material federal, state, and local taxes, assessments,
or contributions required of it by law, and will execute and deliver to Bank, on
demand, appropriate certificates attesting to the payment or deposit thereof;
and Borrower will make, and will cause each Subsidiary to make, timely payment
or deposit of all material tax payments and withholding taxes required of it by
applicable laws, including, but not limited to, those laws concerning income
taxes, F.I.C.A., F.U.T.A. and state disability, and will execute and deliver to
Bank, on demand, proof satisfactory to Bank indicating that Borrower or a
Subsidiary has made such payments or deposits and any appropriate certificates
attesting to the payment or deposit thereof; provided that Borrower or a
Subsidiary need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is reserved against
(to the extent required by GAAP) by Borrower.

 

6.6 Insurance.

 

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar in size and scope
to Borrower’s.

 

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank. All policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and shall
specify that the insurer must give at least twenty (20) days’ notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 

13

 



 

6.7 Primary Depository. Commencing as of the forty-fifth (45th) day after the
Closing Date, Borrower shall maintain its primary depository and operating
accounts with Bank. At all times, Borrower shall cause all banks or other
depositary institutions with which Borrower maintains any deposit account to
enter into a deposit account control agreement with Bank, in form and substance
reasonably satisfactory to Bank. Borrower may maintain a deposit account in
Canada so long as (i) it is subject to a deposit account control agreement with
Bank, in form and substance reasonably satisfactory to Bank, and (ii) the amount
on deposit in such deposit account at any time does not exceed One Hundred
Thousand Dollars ($100,000); if the amount on deposit exceeds such dollar limit,
Bank may require Borrower or the depository institution to transfer such excess
cash to a deposit account with Bank.

 

6.8 Financial Covenants. Borrower shall at all times maintain the following
financial covenants:

 

(a) Minimum Liquidity. Borrower shall maintain Liquidity tested at all times,
and certified as of the last day of each calendar month, of not less than Two
Million Dollars ($2,000,000).

 

(b) Minimum EBITDA. Borrower shall achieve a minimum EBITDA of One Million
Dollars ($1,000,000) for the trailing six (6) months as of the last day of each
fiscal quarter.

 

6.9 Registration of Intellectual Property Rights.

 

(a) Borrower shall register or cause to be registered (to the extent not already
registered) with the United States Patent and Trademark Office or the United
States Copyright Office, as the case may be, those registrable intellectual
property rights now owned or hereafter developed or acquired by Borrower, to the
extent that Borrower, in its reasonable business judgment, deems it appropriate
to so protect such intellectual property rights.

 

(b) Borrower shall provide Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, including the date of such filing and the registration or
application numbers, (i) with respect to any filings with the United States
Patent and Trademark Office, within thirty (30) days of each fiscal quarter-end,
and (ii) with respect to any filings with the United States Copyright Office,
within five (5) days of any such filing.

 

(c) Borrower shall (i) give Bank written notice, as required pursuant to Section
6.2(a)(vii), of the filing of any applications or registrations with the United
States Copyright Office, including the title of such intellectual property
rights to be registered, as such title appears on such applications or
registrations, and the date such applications or registrations are filed; (ii)
execute such documents as Bank may reasonably request for Bank to maintain its
perfection in such intellectual property rights to be registered by Borrower;
(iii) upon the request of Bank, either deliver to Bank or file such documents
simultaneously with the filing of any such applications or registrations; and
(iv) upon filing any such applications or registrations, promptly provide Bank
with a copy of such applications or registrations together with any exhibits,
evidence of the filing of any documents requested by Bank to be filed for Bank
to maintain the perfection and priority of its security interest in such
intellectual property rights, and the date of such filing.

 

(d) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

 

(e) Borrower shall use commercially reasonable efforts in its reasonable
business judgment to (i) protect, defend and maintain the validity and
enforceability of the trade secrets, Trademarks, Patents and Copyrights that are
material to its business, (ii) detect infringements of the Trademarks, Patents
and Copyrights that are material to its business and promptly advise Bank in
writing of material infringements detected and (iii) not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Bank, which shall not be unreasonably
withheld.

 

14

 



 

(f) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section 6.8, provided that such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Bank for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section 6.8.

 

6.10 Consent of Inbound Licensors. Prior to entering into or becoming bound by
any inbound license or agreement (other than over-the-counter software,
open-source software, and other software that is commercially available to the
public) the failure, breach or termination of which could reasonably be expected
to cause a Material Adverse Effect, Borrower shall: (i) provide five (5) days’
prior written notice to Bank of the material terms of such license or agreement
with a description of its likely impact on Borrower’s business or financial
condition; and (ii) upon the request of Bank, in good faith use commercially
reasonable efforts to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (A) Borrower’s interest in such licenses or
contract rights to be deemed Collateral and for Bank to have a security interest
in it that might otherwise be restricted by the terms of the applicable license
or agreement, whether now existing or entered into in the future, and (B) Bank
to have the ability in the event of a liquidation of any Collateral to dispose
of such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents, provided, however, that the failure to
obtain any such consent or waiver shall not constitute an Event of Default.

 

6.11 Creation/Acquisition of Subsidiaries. If Borrower creates or acquires any
Subsidiary, Borrower shall promptly notify Bank of the creation or acquisition
of such Subsidiary and take all such action as may be reasonably required by
Bank to cause such Subsidiary, if a domestic Subsidiary, to guarantee the
Obligations of Borrower under the Loan Documents and to grant a continuing
pledge and security interest in and to the personal property of such domestic
Subsidiary (substantially as described on Exhibit A hereto), and Borrower shall
grant and pledge to Bank a perfected security interest in one hundred percent
(100%) of the Shares of such Subsidiary, if a domestic Subsidiary, or in
sixty-five percent (65%) of the Shares of such Subsidiary, if such Subsidiary is
a foreign Subsidiary.

 

6.12 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than inchoate
indemnification obligations) are paid in full or for so long as Bank may have
any commitment to make any Credit Extensions, Borrower will not do any of the
following without Bank’s prior written consent, given in its sole discretion:

 

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, or, subject to Section 6.6, move cash
balances on deposit with Bank to accounts opened at another financial
institution, other than Permitted Transfers.

 

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; replace its chief executive officer or chief
financial officer (i) without prompt notice to Bank and (ii) unless a
replacement for such officer is approved by Borrower’s Board of Directors and
engaged by Borrower within ninety (90) days after such change; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control; provided that
the foregoing clause shall not apply to any Change in Control pursuant to which
the Obligations are indefeasibly paid in full in cash contemporaneously with the
close or consummation of such transaction and the Bank’s obligations to make any
Credit Extensions are terminated as of the close or consummation of such
transaction.

 

15

 



 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person without Bank’s prior written consent (which shall not be unreasonably
withheld) except where (i) such transactions do not in the aggregate exceed
$250,000 during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity; provided that the foregoing Section 7.3 shall not apply to any
transaction pursuant to which the Obligations are indefeasibly paid in full in
cash contemporaneously with the close or consummation of such transaction and
the Bank’s obligations to make any Credit Extensions are terminated as of the
close or consummation of such transaction.

 

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than, in
each case, with respect to Permitted Indebtedness, or prepay any Indebtedness or
take any actions which impose on Borrower an obligation to prepay any
Indebtedness; provided, however, that Borrower may prepay (a) Indebtedness to
Bank, (b) Indebtedness described in clause (c) of the Permitted Indebtedness
definition to the extent required by the terms thereof as a result of a
casualty, condemnation or similar event with respect to the assets securing such
Indebtedness and (c) Indebtedness described in clause (d) of the Permitted
Indebtedness definition to the extent permitted under the terms of the
applicable subordination agreement with Bank.

 

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person (other than Bank or
the lenders holding Subordinated Debt) that Borrower in the future will refrain
from creating, incurring, assuming or allowing any Lien with respect to any of
Borrower’s property, other than Permitted Liens and customary restrictions on
Liens and assignments contained in-bound license agreements entered into by
Borrower in the ordinary course of its business to the extent such restrictions
would be rendered ineffective pursuant to Sections 9406, 9407, 9408 or 9409 of
the Code or any other applicable law or principles of equity.

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock of
Borrower, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase and would not exist after giving effect to such
repurchase, (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists; (iii)
make dividends and other distributions payable solely in additional shares of
capital stock; (iv) issue shares of capital stock in connection with the
conversion or exercise of other convertible or exercisable Borrower securities
or Indebtedness; pay dividends in cash with respect to the Series A Preferred
Stock to the extent that such dividends do not exceed Sixteen Thousand Dollars
($16,000) in a calendar year so long as an Event of Default does not exist prior
to payment of such dividends and would not exist after giving effect to such
dividends.

 

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than Bank or Bank’s Affiliates or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (ii)
reasonable and customary fees paid to members of Borrower’s Board of Directors
or members of the Board of Directors of any Subsidiary, to the extent the
payment of such fees are consistent with past practices, (iii) reasonable and
customary employment agreements in the ordinary course of the Borrower’s
business or otherwise approved by the Borrower’s Board of Directors; (iv)
Permitted Investments, and (v) bona fide equity and Subordinated Debt
investments in Borrower from an Affiliate of Borrower.

 

16

 

 



 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.10 Inventory and Equipment. Store any Material Collateral with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold such Material Collateral for Bank’s
benefit or (b) is in possession of the warehouse receipt, where negotiable,
covering such Material Collateral. Except for Inventory sold in the ordinary
course of business and except for such other locations as Bank may approve in
writing, Borrower shall keep the Inventory and Equipment only at the location
set forth on the Disclosure Schedules, or such other locations of which Borrower
gives Bank prior written notice.

 

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1 Payment Default. If Borrower fails to pay when due any payment of principal
or interest due on the Credit Extensions, or Borrower fails to pay any fee
within three (3) Business Days of the due date thereof, or Borrower fails to pay
any Bank Expenses or any other amount payable hereunder or under any Loan
Document within ten (10) Business Days of the due date thereof (provided that
during the cure period, the failure to cure such payment default shall not be an
Event of Default);

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Sections 6.2, 6.4, 6.5,
6.6, 6.7, 6.8, 6.9, 6.10, or 6.11 or violates any of the covenants contained in
Article 7; or

 

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition or covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within thirty (30) days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof;

 

8.3 Material Adverse Effect. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

 

17

 

 

8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period);

 

8.5 Insolvency. If Borrower becomes unable to pay its debts (including trade
debts) as the come due, or if an Insolvency Proceeding is commenced by Borrower,
or if an Insolvency Proceeding is commenced against Borrower and is not
dismissed or stayed within sixty (60) days (provided that no Credit Extensions
will be made prior to the dismissal of such Insolvency Proceeding);

 

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of One
Hundred Thousand Dollars ($100,000) or that would reasonably be expected to have
a Material Adverse Effect; provided, however, that the Event of Default under
this Section 8.6 caused by the occurrence of a breach or default under such
other agreement shall be cured or waived for purposes of this Agreement upon
Bank receiving written notice from the party asserting such breach or default of
such cure or waiver of the breach or default under such other agreement, if at
the time of such cure or waiver under such other agreement (x) Bank has not
declared an Event of Default under this Agreement or exercised any rights with
respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any other Loan Document;
and (z) in connection with any such cure or waiver under such other agreement,
the terms of any agreement with such third party are not modified or amended in
any manner which could in the good faith business judgment of Bank be materially
less advantageous to Borrower or any Guarantor;

 

8.7 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank relating to such Subordinated Debt;

 

8.8 Judgments. If one or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower or the Subsidiary and the same are not within
ten (10) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order or decree);

 

8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or

 

8.10 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any “Event
of Default” under any Guaranty or any security agreement securing any Guaranty
(collectively, the “Guaranty Documents”) has occurred and is continuing, or any
guarantor revokes a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.7 occur with respect to any Guarantor.

 

9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

18

 

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order Bank reasonably considers advisable;

 

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

 

(h) Bank may credit bid and purchase at any public sale; and

 

(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations.

 

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower. Bank may comply with any applicable state
or federal law requirements in connection with a disposition of the Collateral
and compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

 

19

 

 

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) receive and
open all mail addressed to Borrower for the purpose of collecting the Accounts;
(c) notify all account debtors with respect to the Accounts to pay Bank
directly; (d) endorse Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (e) sign Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (f) make, settle, and adjust all claims under and
decisions with respect to Borrower’s policies of insurance; (g) demand, collect,
receive, sue, and give releases to any account debtor for the monies due or
which may become due upon or with respect to the Accounts and to compromise,
prosecute, or defend any action, claim, case or proceeding relating to the
Accounts; (h) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; (i) sell, assign, transfer, pledge, compromise, discharge or
otherwise dispose of any Collateral; (j) execute on behalf of Borrower any and
all instruments, documents, financing statements and the like to perfect Bank’s
interests in the Accounts and Collections and file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral; and (k) do all acts and things necessary or expedient; in
furtherance of any such purposes. The appointment of Bank as Borrower’s attorney
in fact, and each and every one of Bank’s rights and powers, being coupled with
an interest, is irrevocable until all of the Obligations have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions hereunder is
terminated.

 

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; or (b)
obtain and maintain insurance policies of the type discussed in Section 6.5, and
take any action with respect to such policies as Bank deems prudent. Any amounts
so paid or deposited by Bank shall constitute Bank Expenses, shall be
immediately due and payable, and shall bear interest at the then applicable rate
hereinabove provided for Prime Rate Loans, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default. Borrower authorizes Lender, at its sole option, to (i) debit the Term
Loan on Closing Date, (ii) debit any Borrower account with Lender, or (iii) make
demand upon Borrower, for payment of all attorneys’ fees and expenses incurred
by Lender in connection with the negotiation and documentation of the Term Loan
by counsel retained by Lender, which attorney’s fees and expenses become due
through the Closing Date and/or after the Closing Date.

 

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever. All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

 

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

 

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given. Borrower expressly agrees that this Section 9.7 may not
be waived or modified by Bank by course of performance, conduct, estoppel or
otherwise.

 

20

 

 

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, except as provided herein,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.

 

10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements, compliance
certificates and other informational documents which may be sent by first-class
mail, postage prepaid or e-mail) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telefacsimile to Borrower or to Bank, as the case may
be, at its addresses set forth below:

 

  If to Borrower:

NTN Buzztime, Inc.

2231 Rutherford Road, Suite 200

Carlsbad, California 92008

Attn: Allen Wolff

E-mail: allen.wolff@buzztime.com

 

  If to Bank:

Avidbank

1732 North 1st Street, 6th Floor

San Jose, CA 95112

Attn: Samantha Kim

E-mail: skim@avidbank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.

 

11.1 Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of California, without regard
to principles of conflicts of law. Each of Borrower and Bank hereby submits to
the exclusive jurisdiction of the state and Federal courts located in the County
of Santa Clara, State of California; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 and that
service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.

 

11.2 JURY TRIAL WAIVER. BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL.

 

21

 

 

11.3 JUDICIAL REFERENCE PROVISION. WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the
above waiver of the right to a trial by jury is not enforceable, the parties
hereto agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge,
mutually selected by the parties (or, if they cannot agree, by the Presiding
Judge of the Santa Clara County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including, without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential,
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

12. GENERAL PROVISIONS.

 

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 

12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement or any other Loan Document;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including, without limitation,
reasonable attorneys’ fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.

 

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

 

12.6 Amendments in Writing, Integration. All amendments to or termination of
this Agreement or the other Loan Documents must be in writing and signed by the
parties to this Agreement or to such other Loan Document, as applicable. All
prior agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
other Loan Documents.

 

22

 

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. In the event that any
signature is delivered by facsimile transmission or by e mail delivery of a
“.pdf” format date file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. Notwithstanding the foregoing, Borrower
shall deliver all original signed documents requested by Bank no later than ten
(10) Business Days following the Closing Date.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnification obligations) remain outstanding or Bank has
any obligation to make any Credit Extension to Borrower. The obligations of
Borrower to indemnify Bank with respect to the expenses, damages, losses, costs
and liabilities described in Section 12.2 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.

 

12.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Credit Extensions,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
as may be required in connection with the examination, audit or similar
investigation of Bank, (v) to Bank’s accountants, auditors and regulations, and
(vi) as Bank may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (b) is disclosed to Bank by a third party,
provided that Bank does not have actual knowledge that such third party is
prohibited from disclosing such information.

 

12.10 Patriot Act. Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107 56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

  BORROWER:       NTN BUZZTIME, INC.,   a Delaware corporation       By: /s/
Allen Wolff   Name: Allen Wolff   Title: Chief Financial Officer         BANK:  
    AVIDBANK,   a California banking corporation       By: /s/ Jon Krogstad  
Name: Jon Krogstad   Title: Senior Vice President

 

24

 

 

EXHIBIT A

 

COLLATERAL

 

DEBTOR NTN BUZZTIME, INC.     SECURED PARTY: AVIDBANK

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a) all accounts (including health care insurance receivables), chattel paper
(including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

 

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefore or for any right to payment.

 

Notwithstanding the foregoing, the Collateral shall not include any of the
following: (i) all leasehold interests in real property, (ii) equity interests
in any foreign Subsidiaries in excess of sixty-five percent (65%) of the voting
stock in such Subsidiaries, (iii) any permit or license issued to Borrower, any
document, instrument or agreement of Borrower and any general intangibles
(whether owned or held as licensee or lessee or otherwise) or other property of
Borrower, in each case, only to the extent and for so long as the grant or
existence of a security interest in such permit, license, document, instrument,
agreement, general intangible or other property is prohibited, would give
another person the right to terminate Borrower’s rights, accelerate Borrower’s
obligations, or otherwise alter Borrower’s rights, titles, interests or
obligations thereunder (including upon the giving of notice or the lapse of time
or both) (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9406, 9407, 9408 or 9409 of the Code or any
other applicable law or principles of equity), (iv) any asset or property that
is subject to a Permitted Lien of the type described in clause (c) of the
definition of Permitted Lien, to the extent that the documents, instruments or
agreements relating to such Lien would not permit such asset or property to be
subject to the security interests created hereby (other than to the extent that
any such restriction in any such document would be rendered ineffective pursuant
to Sections 9406, 9407, 9408 or 9409 of the Code or any other applicable law or
principles of equity), (v) any “intent to use” trademarks, and (vi) all
equipment subject to prepaid leases with Buffalo Wild Wings during the term of
such leases.

 

All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time.

 

A-1

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

DEBTOR NTN BUZZTIME, INC.     SECURED PARTY: AVIDBANK

 

The undersigned authorized officer of NTN Buzztime, Inc., a Delaware corporation
(“Borrower”), for and on behalf of Borrower, hereby certifies that in accordance
with the terms and conditions of the Loan and Security Agreement, dated as of
September 28, 2018, by and between Bank and Borrower (the “Agreement”), (i)
Borrower is in complete compliance for the period ending __________ with all
required covenants except as noted below and (ii) except as noted below all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except that those
representations and warranties referring to another date shall be true and
correct in all material respects on that other date. Attached hereto are the
required documents supporting the above certification. The summary descriptions
in the Reporting Covenants below are qualified by, and subject to, the terms of
the Agreement.

 

Please indicate compliance status for each covenant by checking the box under
“Yes,”, “No” or “N/A”.

 

Reporting Covenant

 

Required

 

Complies

              Annual audited consolidated and consolidating financial statements
  FYE within 120 days or filing with SEC   Yes No N/A               Monthly
balance sheet , income statements and statements of cash (Borrower prepared)  
Monthly within 30 days after each month   Yes No N/A               Board
Approved Annual financial projections   Annually by February 15 of each year  
Yes No N/A               Draft Annual financial projections   Annually 15 days
prior to each year-end   Yes No N/A               Compliance Certificate  
Monthly within 30 days after each month   Yes No N/A

 

Financial Covenants

 

Required

 

Actual

 

Complies

Minimum Liquidity (Tested All Times; Certified Monthly)   $2,000,000  
$___________   Yes No N/A                   Minimum EBITDA (trailing six months
measured at each quarter-end)   $1,000,000   $____________   Yes No N/A

 



Comments Regarding Exceptions: See Attached.   BANK USE ONLY           Verified:
______________________________________ SIGNATURE   AUTHORIZED SIGNER          
Date: ________________________________________ TITLE             Compliance
Status         Yes         No DATE    

 

Disclosure Schedules

 

 

 

 

DISCLOSURE SCHEDULE

 

Permitted Indebtedness

 

Long-term Debt  Principal
8/31/18  IBM #51  $16,808  IBM #52   3,690  IBM #53   28,651  IBM #54   18,916 
IBM #55   63,773  IBM #56   5,157     $136,994 



 



Capital Leases  Principal
8/31/18  Dell 1  $4,775  Dell 2   12,238  Dell 3   60,561  Dell 4   3,869  Dell
5   25,606  Dell 6   3,176  Ricoh   4,370  HP   104,052     $218,648 

 

Disclosure Schedules

 

 

 

 

DISCLOSURE SCHEDULE

 

Permitted Investments

 

None.

 

Disclosure Schedules

 

 

 

 

DISCLOSURE SCHEDULE

 

Permitted Liens

 

Buffalo Wild Wings security interest in the equipment under its prepaid
equipment leases.

 

Disclosure Schedules

 

 

 

 

DISCLOSURE SCHEDULE 5.5

 

Prior Names

 

Borrower was incorporated in Delaware in 1984 as Alroy Industries and changed
its corporate name to NTN Communications, Inc. in 1985. Borrower then changed
its name to NTN Buzztime, Inc. in 2005.

 



Disclosure Schedule 5.5-1

 

 

 

 

DISCLOSURE SCHEDULE 5.6

 

Litigation

 

None.

 

Disclosure Schedule 5.6-1

 

 

 

 

DISCLOSURE SCHEDULE 5.13

 

Inbound Licenses

 

None.

 

Disclosure Schedule 5.13-1



 

 

 

 

DISCLOSURE SCHEDULE 7.10

 

Inventory and Equipment

 



Inventory 

As of
Aug. 31, 2018 

  Tablets  $            1,523,714  Cases   1,814,043  Charging Trays   121,918 
Misc.   92,156  Total  $3,551,831 

 

   NBV as of  Fixed Assets  Aug. 31, 2018  Site Equipment 
$           3,619,331  Other   146,385  Total  $3,765,716 



 

Disclosure Schedule 7.10-1

 

 

 

 

